Title: John Quincy Adams to Abigail Adams, 2 December 1778
From: Adams, John Quincy
To: Adams, Abigail



Hon’d Mamma
Passy Dec’r the 2d. 1778

I just now recd. your Letter of septr. ye 29th and read it with great pleasure in which you say you think that writing is not a la mode de paris. on the contrary I have wrote very often to you whether they have fail’d, or whether they have been taken by the English I do not know but your Letters have been more lucky than my Pappa’s and mine for to day is the 2d time that I have received a Letter from you since my arrival in france and amongst a number of letters that we have sent to you you have not recd, but once and with the others I wrote you by captn. Tucker I hope you have recd. them before now I am now at one of the environs of Paris which is call’d Passy and am at a pension I like my situation pretty well but I had rather be in america than in any part of France you ask me if the climate of France suits me it does very well for I have not felt any sickness since I left you. you say that it has been very sickly in america last summer but I hope none of our freinds have had it I am &c

John Q Adams

